IN THE SUPREME COURT OF TEXAS
                                         444444444444
                                           NO . 11-0282
                                         444444444444


               IN THE INTEREST OF E.R., ET AL., CHILDREN, RELATORS


           4444444444444444444444444444444444444444444444444444
                             ON PETITION FOR WRIT OF MANDAMUS
           4444444444444444444444444444444444444444444444444444


       JUSTICE LEHRMANN , concurring.


       On rehearing, the State contends that the Court’s decision that service by publication in this

case failed to comport with due process is faulty because L.R. had appeared at several hearings.

Normally, if a defendant appears in open court, the appearance has “the same force and effect as if

the citation had been duly issued and served as provided by law.” TEX . R. CIV . P. 120. In this

instance, though, L.R. never appeared in court after the State’s petition to terminate her parental

rights had been filed. See TEX . FAM . CODE § 102.009(a)(7). Accordingly, I concur with the Court’s

order denying the State’s motion for rehearing.


                                              _________________________________
                                              Debra H. Lehrmann
                                              Justice


OPINION DELIVERED: August 31, 2012